ACCOUNTING SERVICES AGREEMENT THIS AGREEMENT is made and entered into this day of , by and between the Pulteney Street Family of Funds (the “Trust”), a Delaware statutory trust, and Mutual Shareholder Services, LLC, a Delaware limited liability company (“MSS”). RECITALS: A.The Trust is an open-end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended (the “1940 Act”); and B.MSS is a corporation experienced in providing accounting services to mutual funds and possesses facilities sufficient to provide such services; and C.The Trust desires to avail itself of the experience, assistance and facilities of MSS and to have MSS perform the Trust certain services appropriate to the operations of the Trust, and MSS is willing to furnish such services in accordance with the terms hereinafter set forth. AGREEMENTS: NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereby agree as follows: 1. DUTIES OF MSS. MSS will provide the Trust with the necessary office space, communication facilities and personnel to perform the following services for each portfolio/series of the Trust listed on Exhibit “A” (the “Funds”): (a)Timely calculate and transmit to NASDAQ the daily net asset value of each class of shares of each Fund, and communicate such value to the Trust and its transfer agent; (b)Maintain and keep current all books and records of the Trust as required by Rule 31a-1 under the 1940 Act, as such rule or any successor rule may be amended from time to time (“Rule 31a-1”), that are applicable to the fulfillment of MSS’s duties hereunder, as well as any other documents necessary or advisable for compliance with applicable regulations as may be mutually agreed to between the Trust and MSS.Without limiting the generality of the foregoing, MSS will prepare and maintain the following records upon receipt of information in proper form from the Trust or its authorized agents: · Cash receipts journal; · Cash disbursements journal; · Dividend record; · Purchase and sales – portfolio securities journals; · Subscription and redemption journals; · Security ledgers; · Broker ledger; · General ledger; · Daily expense accruals; · Daily income accruals; · Securities and monies borrowed or loaned and collateral therefore; · Foreign currency journals; and · Trial balances. (c)Provide the Trust and its investment adviser with daily portfolio valuation, net asset value calculation and other standard operational reports as requested by the Trust from time to time. (d)Provide all raw data available from its fund accounting system for and provide assistance with the preparation by the Trust or its investment adviser with the following: 1. Annual and semi-annual financial statements; 2. Annual and semi-annual N-SAR and N-CSR filings; 3. Quarterly Form NQ filings; 4. Annual Form 24F-2 filings; 5. Annual tax returns; 6. Financial data necessary to update form N-1A; and 7. Annual Form NP-X filings. (e)Notwithstanding paragragh 1(d), prepare the following: 1. Annual and semi-annual financial statements; 2. Annual and semi-annual N-SAR and N-CSR filings; 3. Quarterly Form NQ filings; and 4. Annual Form 24F-2 filings. (f) Edgarize and file with the SEC the following: 1. Annual and semi-annual N-SAR and N-CSR filings; 2. Quarterly Form NQ filings; 4. Annual Form 24F-2 filings; 5. Form N-1A and other necessary filings; and 6. Annual Form NP-X filings. (g)Provide facilities to accommodate annual audit and any audits or examinations conducted by the Securities and Exchange Commission or any other governmental or quasi-governmental entities with jurisdiction. (h)Provide web access so that shareholders may view their balances and their historical transactions. 2 (i)Provide the Trust the ability to view a special website that has a number of reports relating to the shareholders and the Funds. MSS shall for all purposes herein be deemed to be an independent contractor and shall, unless otherwise expressly provided or authorized, have no authority to act for or represent the Trust in any way or otherwise be deemed an agent of the Trust. 2. FEES AND EXPENSES. (a)In consideration of the services to be performed by MSS pursuant to this Agreement and that certain Certain Transfer Agent Agreement by and between MSS and the Trust dated the same date hereof, the Trust agrees to pay MSS the applicable fees set forth in the fee schedule attached hereto as Exhibit “B”. (b)In addition to the fees paid under paragraph (a) above, the Trust agrees to reimburse MSS for actual out-of-pocket expenses or actual advances incurred by MSS in connection with the performance of its obligations under this Agreement.In addition, any other expenses incurred by MSS at the request or with the consent of the Trust will be reimbursed by the Trust. (c)The Trust agrees to pay all fees and reasonable reimbursable expenses within five days following the receipt of the respective billing notice. 3. LIMITATION OF LIABILITY OF MSS. (a)MSS shall be held to the exercise of reasonable care in carrying out the provisions of the Agreement, but shall not be liable to the Trust for any action taken or omitted by it in good faith without negligence, bad faith, willful misconduct or reckless disregard of its duties hereunder.It shall be entitled to rely upon and may act upon the accounting records and reports generated by the Trust, advice of the Trust, or of counsel for the Trust and upon statements of the Trust’s independent accountants, and shall not be liable for any action reasonably taken or omitted due to the inaccuracy of such records and reports or advice, provided that such action is not, to the knowledge of MSS, in violation of applicable federal or state laws or regulations, and provided further that such action is taken without negligence, bad faith, willful misconduct or reckless disregard of its duties. (b)Nothing herein contained shall be construed to protect MSS against any liability to the Trust to which MSS shall otherwise be subject by reason of willful misfeasance, bad faith, negligence in the performance of its duties to the Trust, reckless disregard of its obligations and duties under this Agreement or the violation of any applicable law. (c)Except as may otherwise be provided by applicable law, neither MSS nor its stockholders, officers, directors, employees or agents shall be subject to, and the Trust shall indemnify and hold such persons harmless from and against, any liability for and any damages, expenses or losses incurred by reason of the inaccuracy of information furnished to MSS by the Trust or its authorized agents. 3 4. REPORTS. (a)The Trust shall provide to MSS on a quarterly basis a report of a duly authorized officer of the Trust representing that all information furnished to MSS during the preceding quarter was true, complete and correct in all material respects.MSS shall not be responsible for the accuracy of any information furnished to it by the Trust or its authorized agents, and the Trust shall hold MSS harmless in regard to any liability incurred by reason of the inaccuracy of such information. (b)Whenever, in the course of performing its duties under this Agreement, MSS determines, on the basis of information supplied to MSS by the Trust or its authorized agents, that a violation of applicable law has occurred or that, to its knowledge, a possible violation of applicable law may have occurred or, with the passage of time, would occur, MSS shall promptly notify the Trust and its counsel of such violation. 5. ACTIVITIES OF MSS. The services of MSS under this Agreement are not to be deemed exclusive, and MSS shall be free to render similar services to others so long as its services hereunder are not impaired thereby. 6. ACCOUNTS AND RECORDS. The accounts and records maintained by MSS shall be the property of the Trust, and shall be surrendered to the Trust promptly upon request by the Trust in the form in which such accounts and records have been maintained or preserved.MSS agrees to maintain a back-up set of accounts and records of the Trust (which back-up set shall be updated on at least a weekly basis) at a location other than that where the original accounts and records are stored.MSS shall assist the Trust’s independent auditors, or, upon approval of the Trust, any regulatory body, in any requested review of the Trust’s accounts and records.MSS shall preserve the accounts and records as they are required to be maintained and preserved by Rule 31a-1. 7. CONFIDENTIALITY. MSS agrees that it will, on behalf of itself and its officers and employees, treat all transactions contemplated by this Agreement, and all other information germane thereto, as confidential and not to be disclosed to any person except as may be authorized by the Trust. 8. TERM OF AGREEMENT. (a)This Agreement shall become effective as of the date hereof and shall remain in force for a period of three years.This Agreement will automatically renew for successive annual terms unless one party provides written notice to the other party 90 days prior to the annual renewal date that the agreement will not be renewed.Each party to this Agreement has the option to terminate this Agreement during the initial three year term and any renewal period, without penalty, upon 90 days prior written notice. (b)Should the Trust exercise its right to terminate, MSS shall work in good faith to facilitate a seemless transition of MSS’s services to the Trust’s designee and reasonable out-of-pocket expenses associated with the transfer of records and material will be paid by the Trust.Additionally, MSS reserves the right to charge for any other reasonable expenses associated with such termination. 4 9. MISCELLANEOUS. (a)Neither this Agreement nor any rights or obligations hereunder may be assigned by either party without the written consent of the other party.This Agreement shall inure to the benefit of and be binding upon the parties and their respective permitted successors and assigns. (b)The provisions of this Agreement shall be construed and interpreted in accordance with the laws of the State of Ohio as at the time in effect and the applicable provisions of the 1940 Act.To the extent that the applicable law of the State of Ohio, or any of the provisions herein, conflict with the applicable provisions of the 1940 Act, the latter shall control. (c)This Agreement may be amended by the parties hereto only if such amendment is in writing and signed by both parties. (d)This Agreement constitutes the entire agreement between the parties hereto and supersedes any prior agreement with respect to the subject matter hereof whether oral or written. (e)All notices and other communications hereunder shall be in writing, shall be deemed to have been given when received or when sent by telex or facsimile, and shall be given to the following addresses (or such other addresses as to which notice is given): To the Trust: To MSS: Pulteney Street Family of Funds Mutual Shareholder Services, LLC c/oPulteney Street Capital Management, LLC 8000 Town Centre Drive, Suite 400 1345 Avenue of the Americas, 3rd Floor Broadview Heights, OH 44147 New York, NY 10105 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and year first above written. PULTENEY STREET FAMILY OF FUNDS MUTUAL SHAREHOLDER SERVICES, LLC By: By: Sean M. McCooey, President Greg Getts, 5 EXHIBIT A 1. PSP Multi-Manager Fund 6 EXHIBIT B Current Mutual Shareholder Services billing system: Accounting Fees If average value of fund is between the following Yearly Fee Monthly Fee - $60,450 plus .01% on assets greater than $200,000,000 $70,450 plus .005% on assets greater than $300,000,000 Shareholder Servicing Fees annual fee per shareholder with a min of $775.00 charge per month Blue Sky Servicing Fees per state per filing Monthly pricing fees per month/fund Calculated monthly charges for a small Fund Value Approx. Monthly Fee Approximate Fund Size: No of Shareholders: Blue Sky States - - Less 0% discount* New Fund Discount ($312)** 0 Discounted fee Annual Fee * Discount calculated as follows: Discount Net assets of Fund 50% - 40% 30% 20% 10% 0% - ** Discount good while fund is less than 3 million 7
